


110 HRES 83 IH: Congratulating Tony Gwynn for his election

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 83
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mrs. Davis of
			 California (for herself, Mr.
			 Filner, Mr. Bilbray,
			 Mr. Hunter, and
			 Mr. Issa) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Tony Gwynn for his election
		  to the Baseball Hall of Fame, for an outstanding career as an athlete, and for
		  his contributions to baseball and to his community.
	
	
		Whereas Tony Gwynn was elected to the Baseball Hall of
			 Fame on January 9, 2007, for his outstanding accomplishments over his
			 20-year-career in Major League Baseball;
		Whereas he will be inducted into the Hall of Fame on July
			 29, 2007, along with fellow baseball legend Cal Ripken;
		Whereas Gwynn is widely considered one of the greatest
			 hitters in baseball with a lifetime batting average of .338, 18th on the
			 all-time career leaders list, which includes baseball legends as Ty Cobb,
			 Rogers Hornsby, and Tris Speaker;
		Whereas Gwynn has 3,141 career hits, and only 17 players
			 have more hits than Gwynn, including Ty Cobb, Hank Aaron, and Stan
			 Musial;
		Whereas Gwynn is the owner of 8 Silver Bats for the 8
			 batting titles he has won, tying him for the National League record with Honus
			 Wagner, with only Ty Cobb of the American League having won more titles;
		Whereas among the all-time Padres career leaders, Gwynn is
			 first in batting average, hits, runs batted in, and runs;
		Whereas Gwynn has not only proven to be a great hitter but
			 a great defensive player, winning five Gold Glove awards;
		Whereas throughout his career, Gwynn has been selected to
			 16 All-Star teams and played in two World Series, in 1984 and 1998;
		Whereas, in an era when money dominates the game of
			 baseball, Tony Gwynn chose to play in San Diego for the Padres when it was
			 believed that he could have earned more money with another team in another
			 city;
		Whereas Gwynn is an example of good sportsmanship, having
			 always conducted himself with dignity, and has been a role model for young
			 people and for all Americans;
		Whereas Gwynn and his wife Alicia are philanthropists
			 dedicated to their support for the Tony and Alicia Gwynn Foundation, the Casa
			 de Amparo, the Police Athletic League, the New Haven Home, the Jackie Robinson
			 Family YMCA, the Epilepsy Society of San Diego, and many more
			 organizations;
		Whereas, for his community involvement, Gwynn was named
			 Individual of the Year at the 1998 Equal Opportunity Awards Dinner, was the
			 1995 Branch Rickey Award winner, and was the 1998 Padres nominee for Major
			 League Baseball's Roberto Clemente Man of the Year Award;
		Whereas, after his distinguished career in baseball, Gwynn
			 chose to give back to the community by returning to his alma mater to coach the
			 San Diego State University Aztecs; and
		Whereas Gwynn was named the Mountain West Conference
			 Baseball Coach of the Year in 2004, after leading the Aztecs to a conference
			 title in only his second season as manager: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Tony Gwynn for his election to the Baseball Hall of Fame, honors
			 him for an outstanding career as an athlete, and thanks him for his
			 contributions to baseball and to his community.
		
